DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
2.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed on 03/18/2021 has been entered. Claims 1, 7, 9, 16, 22, 24, 31, 34, 37, 38, 40 and 41 have been amended. Claims 43-62 have been added . Claims 8, 15, 23 and 30 have been canceled. Therefore, claims 1-7, 9-14, 16-22, 24-29 and 31-62 are currently pending for the examination.

Information Disclosure Statement
3.	The Examiner has considered the reference(s) listed on the Information Disclosure Statement submitted on 03/18/2021.

35 USC § 112 (f) Claim Limitations Analysis
4.	The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:


CLAIM INTERPRETATION

5.	Use of the word “means” (or “step for”) in a claim with functional language creates a rebuttable presumption that the claim element is to be treated in accordance with 35 U.S.C. § 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph).  The presumption that § 112(f) (pre-AIA  § 112, sixth paragraph) is invoked is rebutted when the function is recited with sufficient structure, material, or acts within the claim itself to entirely perform the recited function. 
Absence of the word “means” (or “step for”) in a claim creates a rebuttable presumption that the claim element is not to be treated in accordance with 35 U.S.C. § 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph).  The presumption that § 112(f) (pre-AIA  § 112, sixth paragraph) is not invoked is rebutted when the claim element recites function but fails to recite sufficiently definite structure, material or acts to perform that function. 
Claim elements in this application that use the word “means” (or “step for”) are presumed to invoke § 112(f) except as otherwise indicated in an Office action.  Similarly, claim elements that do not use the word “means” (or “step for”) are presumed not to invoke § 112(f) except as otherwise indicated in an Office action. 
6.	Claims 31, 34, 59 and 60 have been analyzed under 35 U.S.C. 112, sixth paragraph. 
Regarding claims 31, 34, 59 and 60, the limitations that recite(s) “means for determining….”; “means for scrambling……..”; “means for transmitting……..”; “means for receiving……..”; and “means for descrambling……..” are modified by the term “means” which is a word that serves as a generic placeholder for structure that performs the recited functions.

If Applicant wishes to provide further explanation or dispute the Examiner's interpretation of the corresponding structure, Applicant must identify the corresponding structure with reference to the specification by page and line number, and to the drawing, if any, by reference characters in response to this Office Action.  
If the Applicant does not intend to have the claimed limitation(s) treated under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, Applicant may amend the claim(s) so that it/they will clearly not invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, present a sufficient showing that the claim recites/recite sufficient structure, material, or acts for performing the claimed function to preclude application of 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.  
For more information, see MPEP § 2173 et seq. and Supplementary Examination Guidelines for Determining Compliance with 35 U.S.C. 112 and for Treatment of Related Issues in Patent Applications, 76 FR 7162, 7167 (Feb. 9, 2011).
  Response to Amendments
7.	Applicant’s arguments: see Page 14-15, filed on 03/18/2021, with respect to claims 1-7, 9-14, 16-22, 24-29 and 31-62 have been fully considered and are persuasive.  The rejections under 35 U.S.C. 103 of claims 1-6, 8-14, 16-21, 23-29 and 31-40 have been withdrawn.
Claims 7-8, 15, 22, 30 and 41-42 were objected to as being dependent upon a rejected base claims, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims in the office action dated 12/21/2020.
Applicants have amended each of independent claims 1, 7, 9, 16, 22, 24, 31, 34, 37, 38, 57, 58, 59, 60, 61 and 62 to include the limitation of claims 7 and 8 in order to more particularly point out and distinctly claim the subject matter regarded as the invention . Therefore, claims 1-7, 9-14, 16-22, 24-29 and 31-62 are allowable with examiner’s amendment.

Examiner’s Amendment
8. 	An examiner's amendment to the record appears below. Should the changes and/oradditions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR1.312. To ensure consideration of such an amendment, it MUST be submitted no later than thepayment of the issue fee. Examiner's Amendments to claims 7, 22, 57, 58, 59, 60, 61 and 62 were authorized by Applicant's representative Nerrie M Zohn during the examiner-initiated interview conducted on 04/21/2021.
9. The application has been amended as follows:
In claims 7, 22, 57, 58, 58, 59, 60, 61 and 62:
Replace “a CRC” with “a Cyclic Redundancy Check (CRC)”.

Allowable Subject Matter
10.	In the Request for Continued Examination application filed on 03/18/2021, claims 1-7, 9-14, 16-22, 24-29 and 31-62 (renumbered as claims 1-58) are allowed. The claims are allowable over the prior arts of record since the prior arts of record do not teach or render obvious to disclose the combined claimed limitations recited as-a-whole as interpreted in light of the specification and Applicant’s persuasive arguments.
11.	The following is an examiner’s statement of reasons for allowance: 
All the claims are considered allowable since no prior art reference alone or combination of prior art references disclose or suggest the combination of limitations specified in the independent claims including:
“the scrambled information includes the cyclic redundancy check (CRC) scrambled based on the SS block index portion, wherein the control information associated with the CRC is sent on a control channel to a user equipment (UE), and wherein the scrambled information conveys a quasi-colocation (QCL) parameter to the UE associating the control channel with the determined SS block index” and “the synchronization signal (SS) block index portion is comprised of x least significant bits of the determined SS block index, where x is an integer less than the number of bits of the SS block index” in combination with other limitations as specified in claims 1, 7, 9, 16, 22, 24, 31, 34, 37, 38, 57, 58, 59, 60, 61 and 62.
Note that the first closest prior art, Luo et al. (US 2009/0135803) teaches: determining a synchronization signal (SS) block index associated with an SS block for transmission (see paragraph 37-42, synchronization signal (PSS or SSS) symbol index is identified for a PSS/SSS sequence); scrambling information based a SS block index portion (see paragraphs 42-43, scrambling sequence is generated based at least in part on the symbol index, fig. 6, reference signal 
Note that the second closest prior art, Si et al. (US 2019/0335470, supported by at least priority document 62/454,386) teaches: SS block index is based on an index of the SS block within an SS burst and the SS block index portion comprises a portion of the determined SS block index, and the information includes broadcast information associated with control information (see paragraph 66, PBCH (broadcast information) is identified by using a part of SS block (time) index).
The prior arts cited above disclose the claimed limitations in part, however, these combined functional limitations as recited are not anticipated or made obvious by prior art of record taken singularly or in combination. Thus, the prior art of record does not sufficiently teach, suggest or render obvious the claimed limitations as detailed on their entirety.
Any comments considered necessary by applicant must be submitted no later than thepayment of the issue fee and, to avoid processing delays, should preferably accompany the issuefee. Such submissions should be clearly labeled "Comments on Statement of Reasons forAllowance." 

Citations of Pertinent Prior Art 
12.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
•  Wu et al. (US 10,498,481 B2) entitled: "BROADCAST CHANNEL ENHANCEMENT WITH POLAR CODE"

• Yi et al. (US 10,979,265 B2) entitled: "METHOD AND APPARATUS FOR CONFIGURING CONTROL CHANNEL FOR NR IN WIRELESS COMMUNICATION SYSTEM "
• Maaref et al. (US 10,531,494 B2) entitled: "REFERENCE SIGNAL SCRAMBLING FOR RANDOM ACCESS"
• MURRAY et al. (US 2020/0404617 A1) entitled: "APPARATUSES FOR TRANSMISSION OF PAGING BLOCKS IN SWEPT DOWNLINK BEAMS"

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SITHU KO whose telephone number is 571-272-8647.  The examiner can normally be reached on Mon-Friday 8:30am-5:00pmEST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Edan Orgad can be reached on 571-272-7884.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, 
/SITHU KO/            Primary Examiner, Art Unit 2414